      Case 1:19-cr-00351-VM Document 85 Filed 06/16/20 Page 1 of 2




June 15, 2020

VIA ECF
Honorable Victor Marrero
United States District Judge
Southern District of New York
40 Foley Square Room 2202
New York, New York 10007

Re:    United States v. Joe Medina Serrano
       19 Cr. 351 (VM)

Dear Judge Marrero,

         I respectfully write on behalf of my client, Joe Medina Serrano, to request that
the Court modify the bail conditions to allow Mr. Medina Serrano to move to his
sister’s residence in Houston, Texas, and begin working at Torres Construction. I have
spoken with Daniel G. Nessim, Esq., on behalf of the Government and he consents to
this application. Pre-Trial Services (PTS) has no objection to this application.

         On April 3, 2020, Your Honor imposed bail conditions as follows: Three
financially responsible persons must co-sign the PRB, remotely; Mr. Medina Serrano
will be subject to home incarceration at his oldest son's residence, located at 4282 N
103rd Avenue, Apt. #61, Phoenix, AZ; Mr. Medina's home incarceration will be
monitored by a method selected at the discretion of Pretrial Services, which may
include electronic monitoring, voice verification, appointment of a third party
custodian, or videoconference check-ins; Under any method of monitoring, Mr.
Medina Serrano may only leave his residence for necessary medical services. All other
leave from the residence must be submitted through defense counsel for the court's
approval; When home visits are scheduled by Pretrial Services, to the best of his
ability, Mr. Medina Serrano shall comply with Pretrial Services' requests to remove all
cohabitants of the residence prior to the visit; Mr. Medina Serrano must report and
disclose to Pretrial Services when any cohabitant of the residence, including himself,
may be symptomatic of any illness.

        With Mr. Medina Serrano’s sentencing being postponed to September 9, 2020,
he wants to find work, so that he can support himself financially. Currently, because he
has no income, he relies on his three sons for food and other basic necessities.
Moreover, his PTS officer in Arizona, Mr. Alex Wambolt recommended to Mr.
Medina Serrano, that he try and find work. Although Mr. Medina Serrano looked
      Case 1:19-cr-00351-VM Document 85 Filed 06/16/20 Page 2 of 2



extensively for work in Arizona, he was unable to find a suitable job because he
doesn’t have a Driver’s License. In Houston, Torres Construction will offer Mr.
Medina Serrano free transport from his residence to the workplace. At, Torres
Construction, Mr. Medina Serrano will work from 7AM-5PM, and will be involved in
fixing Houston’s sewage system.


                                                Respectfully submitted,

                                                /s/
                                                Julia Gatto
                                                Assistant Federal Defender


cc:    Daniel G. Nessim, Esq.
       Assistant United States Attorneys
